Order entered March 18, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00874-CV

                                 HASSAN PARSA, Appellant

                                               V.

                               VINCENT WALKER, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-11870

                                           ORDER
       Upon being notified that appellant had filed a petition for bankruptcy, this Court, in an

order dated August 15, 2014, abated this cause. See 11 U.S.C. § 362; TEX. R. APP. P. 8.2.

Appellant has filed a motion to reinstate informing the Court that the bankruptcy court has lifted

the automatic stay to allow this appeal to proceed. Accordingly, we GRANT appellant’s motion

and REINSTATE the appeal.

       Appellant’s brief is due THIRTY DAYS from the date of this order.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE